COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ROBERTO A. GUTIERREZ,                                        No. 08-17-00116-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            210th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                           State.                             (TC# 20160D04381)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until January 2, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Erika Wright, Official Court Reporter for the 210th District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before January 2, 2018.

       IT IS SO ORDERED this 14th day of December, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.